DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Final Office action in response to communications received on April 20, 2021. Claims 1-12, 14-28 and 30 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the statutory double patenting rejection for claim 25 set forth in the previous Office Action. Applicant’s amendments are not sufficient to overcome the nonstatutory obviousness-type double patenting rejections set forth in the previous Office Action. Therefore, the nonstatutory obviousness-type double patenting rejections are maintained and repeated herein below.
Applicant’s arguments regarding the 35 U.S.C. 103 rejection for claim 1 have been fully considered but are not persuasive. Applicant argues Neither Proxmark nor 
Applicant’s arguments regarding the 35 U.S.C. 103 rejection for claim 1 have been fully considered but are moot in view of the new grounds of rejection. Applicant argues that neither Proxmark nor Cloning disclose determining a frequency of a wireless tag. Applicant has amended the claims in such a way that the scope of the claims has been changed (Note: even though applicant has incorporated aspects of previous claim 13 into claim 1, Applicant has added additional limitations requiring new art to be used.). Accordingly, new art has been used to address the newly amended claim limitations. Therefore, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20 and 25 recite the limitation “the system.” There is insufficient antecedent basis for this limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10, 14-19, 21-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,706,653 in view of Leggett, Jr. et al. (U.S. Pub. No. 2012/0327111 and . Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1, 2, 4-10, 14-19, 21-24 and 26-28 and 30 are taught by claims 1-18 of U.S. Patent No. 10,706,653 except for determining a frequency (as recited in claims 1 and 30). However, Leggett does disclose determining a frequency (paragraph [0032] of Leggett). It would have been obvious to one of ordinary skill in the art to modify claims 1-18 of U.S. Patent No. 10,706,653 with Leggett as this would improve flexibility.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,706,653 and Leggett in view of “Proxmark – hF Band, NFC and Mifare Classic basic attacks” (and hereinafter referred to as Proxmark). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 3 are taught by claims 1-18 of U.S. Patent No. 10,706,653 and Leggett except for the tags comprising Mifare cards. However, Proxmark does disclose the tags comprising Mifare cards (pg. 2 of Proxmark). It would have been obvious to one of ordinary skill in the art to modify claims 1-18 of U.S. Patent No. 10,706,653 and Leggett to use a Mifare card as this would be a simple substitution sing a well-known type of smart card.
Claims 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,706,653 and Leggett in view of “How to Crack Mifare Classic Cards” (and hereinafter referred to as Mifare Classic). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 12 and 20 are taught by claims 1-18 of U.S. Patent No. 10,706,653 and Leggett except for determining a type of tag .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14, 18, 19, 22, 24, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “Proxmark – hF Band, NFC and Mifare Classic basic attacks” (and hereinafter referred to as Proxmark) in view of “Mifare Classic – Partial .
As to claim 1, Proxmark discloses a wireless access tag duplication system comprising: 
a wireless access tag reader (pp. 2-3, Proxmark teaches a smart card reader); 
a wireless access tag writer (pp. 2-3, Proxmark teaches a smart card writer); 
a processor, coupled to the wireless access tag reader and the wireless access tag writer (pp. 1-3, Proxmark teaches an antenna plugged into a computer with a processor for reading a smart card); and 
a memory, including instruction code, executable by the processor (pp. 1-3, Proxmark teaches the computer with a memory executing code/commands), for: 
determining one or more keys of the first wireless access tag (pg. 4, Proxmark teaches using a nested attack to get keys from the smart card); 
reading data of the first wireless access tag using the wireless access tag reader and the one or more keys (pp. 4-5, Proxmark teaches using the keys to obtain the memory contents of the smart card.). Proxmark is not entirely clear on disclosing determining a frequency of a first wireless access tag; reading data of the first wireless access tag using the wireless access tag reader at the determined frequency and the one or more keys (emphasis added); and writing the data to a second wireless access tag using the wireless access tag writer at 
writing the data to a second wireless access tag using the wireless access tag writer and the one or more keys (pp. 1-2, Cloning teaches fully cloning a smart card using a card writer by writing the read data to a new card. The new data is written using the read keys as the sector keys (i.e. the data is written using one or more keys.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proxmark with the teachings of Cloning for writing the data to a second wireless access tag because this would allow for a fully cloned card, thus improving flexibility and user experience.
The combination of teachings between Proxmark and Cloning is not entirely clear on disclosing determining a frequency of a first wireless access tag; reading data of the first wireless access tag using the wireless access tag reader at the determined frequency and the one or more keys (emphasis added); and writing the data to a second wireless access tag using the wireless access tag writer at the determined frequency and the one or more keys (emphasis added) as claimed. However, Leggett does disclose 
determining a frequency of a first wireless access tag; reading data of the first wireless access tag using the wireless access tag reader at the determined frequency and the one or more keys; and writing the data to a second wireless access tag using the wireless access tag writer at the determined frequency and (paragraph [0032], Leggett teaches identifying at a reader device a particular frequency of an RFID tag in order to interact with the tag.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Leggett for determining a frequency of a first wireless access tag because this would improve flexibility.
Claim 30 recites substantially similar subject matter to claim 1 and is therefore, rejected for similar reasons to claim 1 above.
As to claim 2, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, wherein the first and second wireless access tags comprise wireless access cards (pg. 2, Proxmark teaches Mifare cards.).
As to claim 3, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 2, wherein the wireless access cards comprise Mifare wireless access cards (pg. 2, Proxmark teaches Mifare cards.).
As to claim 4, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, wherein the first and second wireless access tags include a plurality of data segments, wherein each data segment is associated with an encryption key (pp. 2 and 4, Proxmark teaches a Mifare card containing sectors with associated keys.).
claim 14, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, a remaining key of the one or more keys is determined by authenticating a first sector of the first wireless access tag with a first key, and subsequently initiating authentication of a second sector of the first wireless access tag to obtain a response from the first wireless access tag, wherein the remaining key is determined according to the response (pg. 4, Proxmark teaches using a nested attack to get the remaining keys from the smart card.).
As to claim 18, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, further comprising a display, for displaying instructions to a user (pp. 2-3, Proxmark teaches displaying various instructions.).
As to claim 19, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 18, wherein the display is further configured to display a progress of tag duplication to the user (pp. 2-4, Proxmark teaches showing the progress of the key recovery.).
As to claim 22, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, wherein the second tag includes a mutable card identifier field, and wherein an identifier from an immutable card identifier field of the first tag is written to the mutable card identifier field of the second tag (pp. 1-2, Cloning teaches a card with a mutable id field which can have a uid written to it for cloning.).

As to claim 24, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, further comprising a data interface, for enabling communication with an external system (pp. 1-3, Proxmark teaches interfaces for communicating with smart cards.).
As to claim 26, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1, further including a single tag holder associated with both the wireless access tag reader and the wireless access tag writer (pp. 2-3, Proxmark teaches a reader writer device.).

Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claims 1, 4 and 18 above, and further in view of “How to Crack Mifare Classic Cards” (and hereinafter referred to as Mifare Classic).
As to claim 5, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 4. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose wherein a first key of the one or more keys is determined using a database of known keys as claimed. However, Mifare Classic does disclose
(pp. 4-5, Mifare Classic teaches using known default keys.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Mifare Classic for using a database of known keys because this would increase efficiency.
As to claim 12, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose configured to determine a type of the first wireless access tag, and determine the one or more keys of the first wireless access tag according to the type as claimed. However, Mifare Classic does disclose
configured to determine a type of the first wireless access tag, and determine the one or more keys of the first wireless access tag according to the type (pp. 4-5, Mifare Classic teaches determining a card type in order to determine the first key.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Mifare Classic for determining a type of the first wireless access tag because this would increase efficiency.
As to claim 20, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 
wherein the display comprises a touch screen display, enabling the user to interact with the system (pp. 10-12, Mifare Classic teaches a touch screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Mifare Classic for having a touch screen display because this would improve user experience.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claim 4 above, and further in view of Courtois (“THE DARK SIDE OF SECURITY BY OBSCURITY and Cloning MiFare Classic Rail and Building Passes, Anywhere, Anytime” and hereinafter referred to as Courtois).
As to claim 6, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 4. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose wherein a first key of the one or more keys is determined using a brute force search on the first wireless access tag as claimed. However, Courtois does disclose
(section 6, Courtois teaches determining a number of possible values to use in finding a key.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Courtois for using a brute force search because this would allow for finding a non-default key, thus improving functionality.
As to claim 7, the combination of teachings between Proxmark, Cloning, Leggett and Courtois disclose the portable wireless access tag duplication device of claim 6, wherein the brute force search comprises attempting to read data of the first wireless access tag to obtain a plurality of valid responses from the first wireless access tag; and exhaustively selecting a key that matches the valid responses (section 6, Courtois teaches analyzing replies from the card to determine a correct key.).
Examiner supplies the same rationale for the combination of the references as in claim 6 above.
As to claim 8, the combination of teachings between Proxmark, Cloning, Leggett and Courtois disclose the portable wireless access tag duplication device of claim 7, wherein the valid responses are determined according to parity bits (section 6, Courtois teaches the analyzing for correctness involves checking parity bits.).
Examiner supplies the same rationale for the combination of the references as in claim 6 above.
claim 9, the combination of teachings between Proxmark, Cloning, Leggett and Courtois disclose the portable wireless access tag duplication device of claim 6, wherein the brute force search is performed according to known characteristics of the first wireless access tag to reduce the number of keys that are tested (section 6, Courtois teaches using learned response data to reduce a number of keystream possibilities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Courtois for performing the brute force search according to known characteristics of the first wireless access tag to reduce the number of keys that are tested because this would improve efficiency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning, Leggett and Courtois as applied to claim 6 above, and further in view of Almeida (“Hacking Mifare Classic Cards” cited in the IDS filed 6/2/2020 and hereinafter referred to as Almeida).
As to claim 10, the combination of teachings between Proxmark, Cloning, Leggett and Courtois disclose the portable wireless access tag duplication device of claim 6. The combination of teachings between Proxmark, Cloning, Leggett and Courtois does not specifically disclose configured to attempt to determine the first key from a database of known keys, and perform the brute force search in response to determining that the first key is not in the database as claimed. However, Almeida does disclose
(slide 23, Almeida teaches attempting to determine a first key from known default keys and if the first key isn’t found, recovering the key using another method.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Almeida for performing the brute force search in response to determining that the first key is not in the database because this would improve functionality and efficiency.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claim 14 above, and further in view of Liu et al. (“Legitimate-reader-only attack on MIFARE Classic” cited in the IDS filed 6/2/2020 and hereinafter referred to as Liu).
As to claim 15, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 14. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose wherein the response comprises an encrypted challenge from the first wireless access tag as claimed. However, Liu does disclose
wherein the response comprises an encrypted challenge from the first wireless access tag (section 1, section 2.3 and section 3 pp. 222-223, Liu teaches an encrypted challenge is received.).

As to claim 16, the combination of teachings between Proxmark, Cloning, Leggett and Liu disclose the portable wireless access tag duplication device of claim 15, wherein a plurality of candidate keys are generated according to the encrypted challenge, and are verified against at least one other encrypted challenge to obtain the remaining key (section 3 pp. 224-225, Liu teaches determining candidate keys and obtaining keys based on candidate keys.).
Examiner supplies the same rationale for the combination of the references as in claim 15 above.
As to claim 17, the combination of teachings between Proxmark, Cloning, Leggett and Liu disclose the portable wireless access tag duplication device of claim 16, wherein determining the one or more keys comprises initiating authentication of all remaining sectors of the first wireless access tag to obtain responses from the first wireless access tag, wherein keys of the one or more keys are determined according to the responses (section 3 pp. 222-225, Liu teaches determining the keys for all sectors based on authentication.).
Examiner supplies the same rationale for the combination of the references as in claim 15 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claim 1 above, and further in view of Fukazawa (U.S. Pub. No. 2002/0020744 cited in the IDS filed 6/2/2020 and hereinafter referred to as Fukazawa).
As to claim 21, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose wherein the processor is further configured to verify contents written to the second tag as claimed. However, Fukazawa does disclose
wherein the processor is further configured to verify contents written to the second tag (paragraph [0057], Fukazawa teaches verifying data transmitted to an IC card using parity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Fukazawa for verifying contents written to the second tag because this would improve accuracy and integrity. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claim 1 above, and further in view of Fabio (“Chameleon Emulates Contactless Smart Cards” and hereinafter referred to as Fabio).
As to claim 23, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1. The combination of teachings between Proxmark, Cloning and Leggett does 
wherein the second tag comprises a tag emulator, the tag emulator including data corresponding to a plurality of first tags (pp. 1-2, Fabio teaches emulating any number of smart cards.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Fabio for having a tag emulator include data corresponding to a plurality of first tags because this would improve functionality and usefulness. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claim 1 above, and further in view of Handelman et al. (U.S. Patent No. 5,666,412 cited in the IDS filed 6/2/2020 and hereinafter referred to as Handelman).
As to claim 27, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose further including separate tag holders associated with the wireless access tag reader and the wireless access tag writer respectively as claimed. However, Handelman does disclose
(col. 3 lines 58-61, Fig. 1 and Abstract, Handelman teaches separate card receptacles for a reader and a writer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Handelman for including separate tag holders associated with the wireless access tag reader and the wireless access tag writer because this would improve efficiency. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Proxmark, Cloning and Leggett as applied to claim 1 above, and further in view of Di Sirio et al. (U.S. Pub. No. 2009/0242648 cited in the IDS filed 6/2/2020 and hereinafter referred to as Di Sirio).
As to claim 28, the combination of teachings between Proxmark, Cloning and Leggett disclose the portable wireless access tag duplication device of claim 1. The combination of teachings between Proxmark, Cloning and Leggett does not specifically disclose wherein the processor is configurable to write multiple copies of a tag without re-reading the first wireless tag as claimed. However, Di Sirio does disclose
wherein the processor is configurable to write multiple copies of a tag without re-reading the first wireless tag (paragraphs [0002], [0003], [0007] and [0025], Di Sirio teaches loading initial data into a writer and writing a plurality of 1C cards with the initial data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Proxmark with the teachings of Di Sirio for writing multiple copies of a tag without re-reading the first wireless tag because this would improve efficiency. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 recites, inter alia, “wherein the first key is written to the database of known keys.” This limitation, in combination with other limitations, is not considered to be taught by the prior art. Therefore, claim 11 is considered to contain allowable subject matter.
Claim 25 recites, inter alia, “wherein the processor is further configured to require online authentication prior to reading or writing to a tag using a unique identifier associated with the system.” This limitation, in combination with other limitations, is not considered to be taught by the prior art. Therefore, claim 25 is considered to contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al. (U.S. Pub. No. 2011/0043338) – cited for teaching authenticating an RFID tag - Abstract

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.